Citation Nr: 0805435	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  05-26 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran





ATTORNEY FOR THE BOARD

Rebecca N. Poulson, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1967.  He was stationed in Vietnam for approximately 
12 months.

This matter is before the Board of Veterans' Appeals (Board) 
from a rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in New York, New York.

In October 2004, the veteran filed a claim for service 
connection for depression and hypertension.  In a Form 21-
4138, dated December 2004, the veteran stated that "when you 
see my DD 214 you will know . . . I really suffer from PTSD 
with depression."  In a February 2005 rating decision, the 
RO denied service connection for PTSD with depression and 
hypertension.  The veteran timely filed a Notice of 
Disagreement (NOD) in March 2005.  The RO provided a 
Statement of the Case (SOC) in July 2005 and thereafter, in 
August 2005, the veteran timely filed a substantive appeal.  

In June 2007, the veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  During the 
hearing, the veteran submitted additional evidence along with 
a waiver of initial RO consideration.  A transcript of the 
hearing is associated with the claims folder. 

The claim for service connection for a psychiatric disorder, 
to include PTSD, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the AMC.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim 
addressed in this decision; of the information VA failed to 
provide, no prejudice to the veteran resulted.

2. There is no medical evidence of hypertension until more 
than 30 years after the veteran's separation from service; 
there is no medical evidence or competent opinion of record 
supporting a nexus between a current diagnosis of 
hypertension and active service, to include any incident 
thereof.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

a.  Duty to Notify 

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007) (outlining VCAA notice requirements); 
Beverly v. Nicholson, 19 Vet. App. 394 (2005) (same).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473,  
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id. at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.  

The November 2004 letter from the RO satisfies most of these 
mandates.  It informed the veteran about the type of evidence 
needed to support his claim for service connection for 
hypertension, namely, proof of: (a) an injury in military 
service or disease that began in or was made worse during 
military service, or an event in service causing injury or 
disease; (b) a current physical or mental disability; and (c) 
a relationship between the current disability and an injury, 
disease or event in service.  This letter clearly disclosed 
VA's duty to obtain certain evidence for the veteran, such as 
medical records and records held by any Federal agency, 
provided the veteran gave consent and supplied enough 
information to enable their attainment.  It made clear that 
although VA could assist the veteran in obtaining these 
records, he carried the ultimate burden of ensuring that VA 
received all such records.  This letter additionally apprised 
the veteran that VA would schedule a medical examination for 
him.  It also asked the veteran to provide VA with any 
medical reports in his possession.  The Board thus finds that 
the veteran was effectively informed to submit all relevant 
evidence in his possession, and that he received notice of 
the evidence needed to substantiate his claim, the avenues by 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

According to Pelegrini v. Principi, 18 Vet. App. 112, 119-20 
(2004), proper VCAA notice must "precede an initial 
unfavorable [agency of original jurisdiction (AOJ)] decision 
on a service-connection claim."  Here, the November 2004 VCAA 
notice was furnished to the veteran and his representative 
prior to the February 2005 RO decision that is the subject of 
this appeal.  
 
The RO did not provide notice of the Dingess requirements to 
the veteran.  The Board is cognizant of recent Federal 
Circuit decisions pertaining to prejudicial error.  
Specifically, in Sanders v. Nicholson, 487 F.3d 881 (2007), 
the Federal Circuit held that any error by VA in providing 
the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial and that once an error 
is identified by the Veterans Court, the burden shifts to VA 
to demonstrate that the error was not prejudicial.  The 
Federal Circuit reversed the earlier holding of the Veterans 
Court in Sanders that an appellant before the Veterans Court 
has the initial burden of demonstrating prejudice due to VA 
error involving: (1) providing notice of the parties' 
respective obligations to obtain the information and evidence 
necessary to substantiate the claim: (2) requesting that the 
claimant provide ant pertinent evidence in the claimant's 
possession; and (3) failing to provide notice before a 
decision on the claim by the agency of original jurisdiction.  
See also Simmons v. Nicholson, 487 F.3d 892 (2007).  The 
Board finds that the presumption of prejudice raised by the 
failure to provide notice of the Dingess requirements is 
rebutted.  As will be explained below in greater detail, the 
preponderance of the evidence is against the veteran's claim 
for service connection for hypertension; thus, any question 
as to the appropriate disability rating or effective date to 
be assigned is moot.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Significantly, the evidence does not show, nor does the 
appellant contend, that any notification deficiencies, either 
with respect to timing or content, have resulted in  
prejudice.  That is, there has been no plausible showing of 
how the essential fairness of the adjudication was affected.  
See Mayfield v. Nicholson, 19 Vet. App. 103, 128, 129 (2005),  
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (due 
process concerns with respect to VCAA notice must be pled 
with specificity).  See also Overton v. Nicholson, 20 Vet. 
App. 427 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).

b. Duty to Assist 

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to  
substantiate the . . . claim").  This duty includes assisting 
the veteran in obtaining records and providing medical 
examinations or obtaining medical opinions when such are 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

The Board also finds that all necessary assistance has been 
provided to the veteran.  The evidence includes service 
medical records and post-service VA medical records.  There 
is no indication of any additional evidence relevant to the 
claim for service connection for hypertension that has not 
been obtained.  The veteran testified in support of his claim 
at a Travel Board hearing in June 2007.  The Board also finds 
that, with no medical evidence of hypertension, to include an 
elevated blood pressure reading during service or for many 
years thereafter, and in the absence of any medical evidence 
or competent opinion suggesting a nexus between hypertension 
and service, there is no duty to provide another examination 
or a medical opinion relating to the claim for service 
connection for hypertension.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 
(2006); see also Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  The evidence is adequate to resolve this claim.   

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94. 

II. Law and Regulations

a. Service Connection

Applicable law and regulations provide that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

In addition, certain chronic diseases, including 
hypertension, may be presumed to have been incurred in 
service if they become manifest to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

That an injury or disease occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b). Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).

The Court has held that "[f]or service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19  
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, supra; Coburn, supra.

With respect to the "current disability" prong, the Court has 
recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service  
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability"); see also Chelte v. 
Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that the 
veteran's claim was not well grounded when the evidence  
"establishe[d] only that the veteran had a [disability] in 
the past, not that he has a current disability").

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be  
awarded to a veteran who served on active duty during a 
period of war . . . for any disease or injury that was 
incurred in or aggravated by" such service.  Caluza, 7 Vet. 
App. at 505.  VA may grant service connection, despite a 
diagnosis after discharge, when all the evidence, including 
that pertinent to service, establishes that the veteran 
incurred the disease during service.  See 38 C.F.R. § 
3.303(d); accord Caluza, supra ("When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact 'incurred' during the veteran's service, or by 
evidence that a presumption period applied").  

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App.  
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the  
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997). 

b. Standard of Proof 

38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  Alemany v. Brown, 9 Vet. App. 518,  
519-20 (1996).

III. Analysis

a. Factual Background

The veteran's July 1965 pre-induction examination contains a 
normal clinical evaluation of all systems.  At this time his 
blood pressure was 116/74.  In his accompanying Report of 
Medical History, the veteran indicated that he had no prior 
high blood pressure.  

The veteran's April 1966 flight examination revealed blood 
pressure of 110/72, 108/74, and 120/80, which are well within 
normal limits.  See 38 C.F.R. § 4.104, 7101, Note #1 (2007).  
The veteran indicated that he had no history of high blood 
pressure.  He was referred for a cardiac consultation after a 
heart murmur was detected.  However, all other systems were 
normal.  At the time of his cardiac consultation, the 
veteran's blood pressure was 130/70.  He reported that the 
heart murmur was first detected when he was in high school.  
No clinical evidence of organic heart disease was found.  
 
At the time of his August 1967 discharge examination, the 
veteran's blood pressure was 110/70.  There were no findings 
relating to hypertension   No diagnosis of a cardiovascular 
disease, to include hypertension, was recorded at that time 
or at any other time during service.

A January 1999 VA medical record notes the veteran's 
diagnosis of hypertension.  

At his June 2007 Board hearing, the veteran testified that he 
did not realize he had hypertension until he applied for a 
job at New York City Transit Authority in 1998.  His blood 
pressure was 230/120.  Prior to that time he had occasionally 
"felt like a file cabinet or something was on my chest" but 
"never thought nothing of it."  He stated that he was told 
by the VA in the 1980's that he had high blood pressure but 
was not given any medication.  Currently, his blood pressure 
is controlled with medication.  The veteran testified that 
his experiences in Vietnam caused his hypertension.

b. Discussion

The Board determines that the evidence preponderates against 
the veteran's claim for service connection for hypertension.  
Specifically, although the veteran currently has a diagnosis 
of hypertension, his SMRs are negative for any elevated blood 
pressure readings or other findings relating to hypertension.  
The August 1967 separation examination indicates that the 
veteran's blood pressure was 110/70, which is well within 
normal limits.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, 
Note # 1.  Such evidence weighs against a finding of in-
service incurrence of hypertension.

Also preponderating against this claim is the fact that the 
first medical diagnosis of hypertension first appeared in 
1999, more than 30 years post-service.  Such a significant 
lapse in time weighs against this claim.  See Maxson v. West, 
12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).  
Finally, the fact that the medical evidence of record does 
not suggest or establish a causal link between the veteran's 
current, diagnosed hypertension and his active service or any 
incident thereof preponderates against this claim.  

For the reasons stated above, the Board finds that service 
connection is not warranted for hypertension.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine does not apply to the instant 
case.  Ortiz v. Principi, 274 F.3d 1361, 1364-65 (Fed. Cir. 
2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found 
to be against the claimant"); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Service connection for hypertension is denied.

                                                            
                                                             
REMAND

Turning next to the remaining issue on appeal, service 
connection for a psychiatric disorder, to include PTSD, the 
Board finds that additional development is warranted to 
address the merits of the claim.  38 C.F.R. § 19.9 (2007).  A 
summation of the relevant evidence is set forth below.  

The veteran's July 1965 pre-induction examination contains a 
normal clinical evaluation of all systems.  In his 
accompanying Report of Medical History, the veteran checked 
the "yes" box for depression or excessive worry.  

During the veteran's April 1966 flight examination, he 
indicated that he had no history of depression.  As explained 
above, he was referred for a cardiac consultation after a 
heart murmur was detected.  However, all other systems were 
normal.  

A December 2002 VA medical record indicates that the veteran 
was evaluated for depression.  He related that he had been 
terminated from his job in July 2002 after an argument with 
his manager.  He had been unable to find a new job.  The 
veteran indicated that he stayed home and avoided family and 
friends.  He reported feeling irritable and anxious, and 
stated that he was "angry with everybody."  The veteran 
reported a history of physical assaults, the last incident 
occurring in 1995, but felt he could control his aggressive 
impulses.  He hinted at a history of alcohol treatment and 
admitted to drinking more recently.  In addition to combat 
trauma in Vietnam, the veteran reported trauma after service 
but refused to give any details.  The examiner noted that his 
speech was normal and that his eye contact was intermittent.  
He was fully oriented.  The veteran's mood was "down."  His 
affect was irritable, angry at times, and constricted.  His 
insight was poor and his judgment was fair.  There was no 
psychosis or homicidal ideation and rare, fleeting suicidal 
ideation.  The Axis I diagnosis was major depressive disorder 
and alcohol dependence.  The GAF score was 55.  The 
psychiatrist prescribed a trial of Prozac.

A January 2003 VA medical record indicates that for the first 
ten days on Prozac the veteran felt a little more hopeful and 
active but then lapsed back into lethargy.  He continued to 
drink on a daily basis.  He reported interrupted sleep and 
poor appetite.  He denied any suicidal or homicidal 
ideations.  The veteran also denied any recent angry 
outbursts.  The examiner noted that his speech was normal and 
that his eye contact was intermittent.  He was fully 
oriented.  The veteran's mood was "down."  His affect was 
less irritable that the December 2002 examination but 
constricted.  His insight was poor and his judgment was fair.  
The Axis I diagnosis was major depressive disorder and 
alcohol abuse.  The GAF score was 55.  The physician 
continued the prescription for Prozac.

An April 2004 VA medical note indicates that the veteran 
complained of poor appetite and sleep.  He had stopped taking 
the Prozac "because of perceived lack of efficacy."  The 
examiner referred the veteran to the mental health clinic 
"to rx depression."

A May 2004 VA psychosocial assessment note indicates that the 
veteran reported that he "always falls apart" and gets 
depressed during the spring.  He indicated that he was also 
depressed about being unemployed.  He related that he 
received VA psychiatric treatment in 2002 and 2003 but did 
not follow up.  The veteran reported that he drank daily to 
calm down.  He stated that he had been a company driver in 
Vietnam, which he described as stressful.  The examiner made 
the following statement:

This is a bright man with good potential who has 
fallen behind the mark due to reasons that are 
unclear - drinking?  He denies this vehemently.  
Not clear what can be done to help him as his 
denial is very strong.  In combat zone in VE but 
?PTSD?

An August 2004 VA medical note indicates that the veteran's 
depression persisted.  He complained of poor sleep and 
fleeting suicidal ideation.  He was offered an appointment 
with a psychiatrist but refused.

The veteran saw his primary care provider in September 2004, 
who referred him to a psychiatrist.  The veteran complained 
of marked irritability, angry outbursts, and depression.  He 
was still unemployed and faced losing his home.  The veteran 
was alert and fully oriented.  He denied hallucinations and 
suicidal or homicidal ideations.  The clinician described the 
veteran's mood as irritable and depressed.  His affect was 
labile and intense.  Both remote and recent memory were 
intact.  The diagnosis was bipolar disorder, mixed.  The GAF 
score was 50.  The examiner prescribed depakote.

In August 2004 the veteran underwent a PTSD screen by VA.  He 
complained that "people have been getting on my nerves."  
He reported sleeping only two hours at night and having 
repetitive dreams involving running and climbing.  He related 
that after attending a Vietnam veteran's reunion in September 
2001 "things got bad" and he suffered an increase in 
intrusive thoughts about the war.  The veteran reported 
depressive mood, decreased appetite, difficulty with 
concentration, paranoid ideation, and an increased startle 
response.  He denied periods of high energy, hypersexuality, 
impulsivity, or high self-esteem.  He was unsure about 
whether or not he had nightmares, and denied hypervigilence 
and flashbacks.  The veteran reported some passive suicidal 
ideation and expressed some homicidal ideation towards his 
nephew, but stated that he was able to control these 
impulses.  He reported a poor social network and no hobbies.  
He related that his first marriage ended because his wife 
could not cope with his nervousness after the war.  The 
veteran reported that while in Vietnam his tent was "hit" 
but denied any physical trauma.  He became tearful when 
describing being a driver for soldiers leaving for the 
battlefield.  His reported that the death of a friend, whom 
he drove, was the most traumatic experience he had in 
Vietnam.  He felt responsible for his friend's death and the 
deaths of all the soldiers he drove to the planes that took 
them to battle.  After returning from the war, the veteran 
stated that he wanted to go back because he felt that he 
"left something back there" and that "the job wasn't 
completed."  The examiner noted that the veteran was fully 
oriented.  His mood was cooperative and mildly irritable.  
His speech rate was normal but the volume increased at times.  
His affect was dysthymic, labile, and tearful at times.  His 
insight was fair and his judgment was poor.  The Axis I 
diagnosis was bipolar disorder, mixed type; alcohol 
dependence; and "subthreshold PTSD."  The GAF score was 55. 

An addendum indicates that the PTSD intake evaluation was 
presented to the team and that it was agreed that "patient 
was not appropriate for treatment in the PTSD Clinic since he 
related no primary trauma, and was previously evaluated by 
Dr. Marion Eakin of the PTSD team, and Dr. Kane from the MH 
Clinic."  The team recommended that the veteran be referred 
to the Manhattan Veterans Center for counseling if desired.

In a November 2004 letter, one of the veteran's former 
commanders stated that the veteran served as a member of the 
281st Assault Helicopter Company's administrative management 
team from June 1966 to May 1967.  The unit provided combat 
aviation support to the Army's 5th Special Forces Group.  A 
large percentage of the combat missions were conducted in an 
environment in which the aircraft crew members and ground 
support personnel were constantly in harm's way.  The 
veteran's duties required him to travel by armed helicopter 
to remote areas and often remain there for extended periods 
of time.  His unit was often located in areas that were under 
constant attack, and at one point almost 100% of the unit's 
aircraft were destroyed.

In a letter submitted December 2004, the veteran's ex-wife 
stated that the veteran was a completely different person 
after returning from Vietnam.  He was very distant and 
violent, and on one occasion he hit her with a stick.  He 
also had a hard time sleeping.  The ex-wife stated that they 
separated because she "just couldn't take it anymore."

In a letter submitted December 2004, the veteran stated that 
upon arrival to Vietnam he took on the equipment and mission 
of the 171st aviation company, which came under operational 
control of the 5th Special Forces group.  He drove company 
members and equipment to other areas in country.  He also 
rode in helicopters to help deliver equipment or carry 
packages.  Often times the helicopters came under fire.  He 
carried and loaded ammunition and other supplies onto 
aircraft.  He also removed injured soldiers and cleaned their 
blood from aircraft.  The veteran stated that "there were 
times they hit us in Nha Trang."  During the Tet Offensive 
of 1967, the veteran was one of the first members of his unit 
to arrive at the flight line after several helicopters and 
other vehicles were blown up.

At the June 2007 hearing, the veteran testified that while in 
Vietnam he was attached to the 208th First Assault Helicopter 
Company as the company driver and the commanding officer's 
driver.  His MOS, however, was a clerk.  He stated that his 
responsibilities included running equipment and ammunition 
out to airplanes.  He was shot at while driving people to and 
from Duong Bai, which was the battalion headquarters.  He 
also flew on airplanes "whenever there was a particular 
engagement going on or whatnot and they were going to be 
coming back in real quick, dropping people off, getting extra 
equipment or something like that."  He also reported helping 
the wounded off of helicopters.  The veteran testified that 
in February or March 1967, four helicopters and a jeep at his 
camp in Nha Trang were blown up.  He also described another 
incident where his camp in Can Tho was mortared and rocketed.  
The veteran stated that after returning from Vietnam he was 
nervous all the time and "on edge" when "things were 
quiet."  He also got in fights and "did some pretty bad 
stuff."  He did not seek treatment, but instead kept himself 
busy with work.  He stated that "things didn't seem to 
really start affecting me until I stopped working in 2002."  
He reported seeing a VA psychiatrist every couple of months 
since 2002.  The veteran stated that he had nightmares about 
particular experiences in Vietnam.  

In a June 2007 letter, the veteran's friend stated that he 
was a helicopter crew chief with the 281st Helicopter 
Company.  The veteran was company driver and made long runs 
to battalion headquarters, which took him through dangerous 
areas.

                                                Law and 
Regulations

Establishing service connection for PTSD requires:  (1) 
Medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptoms and the claimed in-service stressor.  38 C.F.R. § 
3.304(f); see Cohen v. Brown, 10 Vet. App.128 (1997).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  
Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that a veteran personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); 
Moran v. Principi, 17 Vet. App. 149 (2003); see also Sizemore 
v. Principi, 18 Vet. App. 264, 273-74 (2004).

If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 
389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  
Furthermore, service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).  

The question of whether the veteran was exposed to a stressor 
in service is a factual one, and VA adjudicators are not 
bound to accept uncorroborated accounts of stressors or 
medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 
1 Vet. App. 406 (1991).  Hence, whether a stressor was of 
sufficient gravity to cause or support a diagnosis of post-
traumatic stress disorder is a question of fact for medical 
professionals and whether the evidence establishes the 
occurrence of stressors is a question of fact for 
adjudicators. 

                                                        
Analysis

The veteran contends, in essence, that he was exposed to 
combat when he was subject to enemy fire by mortars and other 
weaponry on one or more occasions while serving in Vietnam, 
including areas in or near Can Tho, Nha Trang and Duong Bai.  
He asserts that no effort has been made to date to obtain 
confirmation of combat duty or non combat stressors leading 
to his PTSD and he requests that such research be undertaken. 
The Board concurs.

In reviewing the record it does not appear that the RO has 
undertaken sufficient development to determine if the veteran 
engaged in combat with the enemy or to confirm his claimed 
in-service stressors while on active duty in Vietnam.  The 
Court of Appeal for Veterans Claims has held that one cannot 
conclude from the mere absence on a veteran's DD-214 (service 
personnel record) of a medal or citation evincing combat that 
the veteran in fact did not engage in combat with the enemy.  
Daye v. Nicholson, No. 05- 2475 (U.S. Vet. App. November 22, 
2006). While Daye involved missing service records, which 
triggered a heightened duty to assist, it is pertinent to 
note that the Court pointed out that VA had faild to notify 
the veteran of securing evidence from alternative sources, to 
include "buddy" statements, nor had VA in that case, as in 
the case at hand, made any attempt to verify claimed combat 
duty through unit histories or other documents at the United 
States Armed Services Center for Research of Unit Records 
(USASCRUR) (now named U.S. Army and Joint Services Records 
Research Center (USAJSRRC)) or other official sources.  The 
Board further notes that, with respect to being subjected to 
weaponry fire, to include mortar or rocket attacks on a base, 
corroboration of every detail of such a claimed stressor, 
including personal participation, is not required; 
independent evidence that the incident occurred is 
sufficient.  See Suozzi v. Brown, 10. Vet. App. 307, 310-311 
(1997); Pentecost v. Principi, 16 Vet. App. 124 (2002).

In view of the foregoing, the Board finds that a remand is 
deemed necessary to obtain further procedural and evidentiary 
development, to include a formal determination as to whether 
the veteran engaged in combat with the enemy.

The undersigned further notes that there are apparently 
additional relevant treatment records compiled at a VA 
Medical Center that have not been obtained.  See June 2007 
Board hearing transcript, 11.  VA must secure this identified 
relevant medical evidence.  38 C.F.R. § 3.159(c)(2) (2007).

The RO denied the veteran's claim for service connection for 
PTSD, in part, on the basis of the absence of a current 
diagnosis of PTSD.  The Board notes that an August 2004 VA 
psychiatric examination resulted in an assessment of 
"subthreshold PTSD".  It is not entirely clear that such an 
impression falls short of meeting the diagnostic criteria for 
PTSD under the Diagnostic and Statistical Manual of Mental 
Disorders (DSM- IV).  An addendum to that evaluation 
indicates that the veteran was "not appropriate for 
treatment in the PTSD clinic since he related no primary 
trauma" but, here again, this assessment does not 
necessarily rule out the diagnosis.  Also, arguably one 
stressor relating to being exposed to weaponry fire has been 
verified by the veteran's testimony and service buddy 
statements.  Under these circumstances, the veteran should be 
afforded another VA psychiatric examination for the purpose 
of determining whether he meets the diagnostic criteria for 
PTSD under DSM- IV and, if so, whether it is linked to his 
exposure to weaponry fire in Vietnam or any other stressor 
that is verified by the development requested in this remand.   
38 U.S.C.A. § 5103A(d); 38 C.F.R. §§ 3.159(c)(4), 3.304(f), 
4.125.    

Accordingly, this matter is REMANDED for the following 
actions:

1. The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.159 (2007). 

2.  The veteran must be contacted to 
obtain information regarding all post-
service psychiatric treatment he has 
received since service, to include from 
the VA hospital on East 23rd St. in New 
York City.  All records, not already on 
file, which pertain to psychiatric 
evaluation or treatment of the veteran 
must be obtained for inclusion in his 
claims folder.

3.  The veteran must be contacted in 
writing and afforded one last opportunity 
to provide any additional information 
regarding the who, what, when, where, and 
how as to each of his claimed in-service 
engagements in combat with the enemy and 
those claimed in-service stressors 
leading to the onset of his PTSD.  An 
appropriate period of time should then be 
permitted for a response.

4.  Thereafter, and regardless of whether 
or not the veteran responds to the 
request set forth in the preceding 
paragraph, the AMC/RO must thereafter 
enter a formal determination, following 
any development deemed necessary by the 
AMC or RO, as to whether the veteran 
engaged in combat with the enemy during 
his period of active duty.  Notice to the 
veteran of the determination entered and 
affording him a reasonable period to 
respond must follow.

5.  Regardless of whether or not the 
veteran responds to the request set forth 
in the preceding paragraph Number 3, the 
AMC/RO must prepare a written summary of 
all the stressors claimed by the veteran 
to have led to the onset of his PTSD 
using any and all information regarding 
the veteran's claimed stressor(s) 
previously provided by him or others.  
This summary, along with a copy of the 
veteran's Department of Defense Form 214, 
his service personnel records, and all 
associated documents must then be sent to 
the United States Army & Joint Service 
Records Research Center (USAJSRRC) with a 
request that an attempt be made to 
corroborate the alleged stressor(s).  If 
additional information from the veteran 
is found by the USAJSRRC to be needed to 
conduct meaningful research, such 
information must be sought by the AMC/RO 
from the veteran.  If the veteran does 
not then respond, no further input from 
the USAJSRRC need be sought.

6.  Following receipt of the USAJSRRC 
report, as well as the completion of any 
additional development requested above or 
suggested by such organization, there 
must be prepared by the RO/AMC a written 
report detailing the nature of any in-
service stressful event(s), verified by 
the USAJSRRC or through other documents. 
If no stressor is verified, that should 
be so stated in such report.

6. The RO/AMC must arrange for the 
veteran to be afforded a VA psychiatric 
examination to determine if he meets the 
diagnostic criteria for PTSD and, if so, 
whether such is linked to a verified in-
service stressor, to include his exposure 
to weaponry fire and any other stressor 
that may be verified as the result of 
this remand. The RO must inform the 
psychiatrist of the verified in-service 
stressor(s), to include his exposure to 
weaponry fire, and forward the claims 
folder in its entirety to that 
psychiatrist for review.  The psychiatric 
evaluation must include a review of the 
veteran's history and current complaints, 
as well as a comprehensive mental status 
evaluation and any tests deemed as 
necessary.

The examiner must then offer an opinion 
addressing the following questions:

Does the veteran meet the diagnostic 
criteria for PTSD as defined by the 
American Psychiatric Association's 
Diagnostic and Statistical Manual of 
Mental Disorders?  If so, is it at 
least as likely as not (50 percent 
or greater probability) that the 
veteran's PTSD is causally linked to 
a verified in-service stressor(s), 
to include his confirmed exposure to 
weaponry fire while on active duty 
in Vietnam?

The psychiatrist is advised that the term 
"as likely as not" does not mean within 
the realm of possibility. Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.

The psychiatrist is requested to answer 
the question posed with use of the as 
likely, more likely or less likely 
language.  The psychiatrist is also asked 
to provide a rationale used in 
formulating his or her opinion in the 
written report.

7.  Lastly, the AMC/RO must prepare a 
rating decision and readjudicate the 
veteran's claim for entitlement to 
service connection for a psychiatric 
disorder, to include PTSD, on the basis 
of all the evidence on file and all 
governing legal authority, inclusive of 
38 C.F.R. 
§ 3.304(f) (2007).  If the benefit sought 
on appeal remains denied, the veteran and 
his representative must be provided with 
a supplemental statement of the case, 
which must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue on appeal.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purpose of this remand is to obtain additional 
development.  No inference should be drawn regarding the 
final disposition of the claim in question as a result of 
this action.



____________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


